UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY INVESTMENT COMPANY Investment Company Act file number 811-08348 LORD ASSET MANAGEMENT TRUST (Exact name of Registrant as specified in charter) 440 South LaSalle Street Chicago, Illinois 60605-1028 (Address of principal executive offices) (Zip code) Patrick W. D. Turley Dechert LLP 1treet, N.W. Washington, D.C. 20006 Thomas S. White Thomas White International, Ltd. 440 South LaSalle Street Chicago, Illinois 60605-1028 Registrant's telephone number, including area code: (312) 663-8300 Date of fiscal year end: October 31 Date of reporting period: 01/31/12 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (Sections 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after the close of the first and third fiscal quarters, pursuant to rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget (“OMB”) control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. Section 3507. Item 1. Schedule of Investments THOMAS WHITE AMERICAN OPPORTUNITIES FUND Investment Portfolio January 31, 2012 Sector Issue Shares Value Common Stocks (98.5%) Aerospace (1.0%) L-3 Communications Banking (3.1%) Bok Financialcorp Commerce Bancshares Building (1.2%) Chicago Bridge & Iron Owens Corning Chemicals (1.9%) CF Industries Holding Consumer Durable (1.3%) Federal Mogul Corp Thor Industries Consumer Retail (7.2%) Foot Locker Genuine Parts Co Macy's Inc Ross Stores Consumer Staples (6.3%) Conagra Inc Dr Pepper Snapple Reynolds American JM Smucker Company Energy (6.3%) Cameron Intl Seacor Holdings Mcdermott Intl Murphy Oil Plains Exploration Unit Financial Diversified (12.4%) Ameriprise Financial Alexandria Real Estate Discover Financial S HCP Inc Kimco Realty Corp Realty Income Corp Senior Housing Prope Health Care (8.0%) Bio-Rad Labs Humana Inc Mylan St. Jude Medical Inc Watson Pharmaceut Zimmer Holdings Inc Industrial (7.4%) Crane Co Eaton Corp Greif Inc Cl A KBR Inc Sealed Air Corp Timken Co Insurance (5.8%) Allied World Reinsurance Group Torchmark Corp. Unum Group Metals (1.9%) Arch Coal Cliffs Natural Services (9.6%) Aaron's Inc Brinker Intl Inc FTI Consulting WW Grainger Inc Liberty Media Corpor Wyndham Worldwide Technology (13.5%) Accenture Plc Adobe Systems Avnet Inc DST Systems Inc Fiserv Corp Novellus Systems, In Perkin Elmer Zebra Tech Cl A Transportation (0.7%) Kirby Corp Telecommunications (1.1%) Virgin Media Utilities (9.9%) CMS Energy Corp DTE Energy Company Edison International Entergy Corporation Great Plains Energy Total Common Stocks (Cost $18,361,829) Short-Term Obligations (1.7%) Principal Amount American Family Variable Demand Note 0.10%, due 06/21/2011 Cash Total Short-Term Obligations (Cost $374,614) Total Investments: 100.2% (Cost $18,736,442) Other Assets, Less Liabilities: (0.2)% Total Net Assets: 100.0% THOMAS WHITE EMERGING MARKETS FUND Investment Portfolio January 31, 2012 Country Issue Industry Shares Value COMMON STOCKS: 91.5% BRAZIL: 11.1% Brasil Foods Sa Consumer Staple Brookfield Incorporated Building Cia Saneamento Basic ADR # Utilities Cia Saneamento Minas Utilities Comp De Bebidas ADR Consumer Staple Edp Energias Do Bras Utilities Localiza Rent A Car Services Petroleo Brasileiro ADR Energy Souza Cruz Sa Consumer Staple Sul America Sa Units Insurance Totv Sa Technology Vale Sa ADR # Metals CHILE: 1.4% Banco Santander Chile ADR # Banking CHINA: 16.3% Anhui Conch Cement Co + Building Bank Of China Ltd + Banking Bank Of Communications + Banking Belle International + Consumer Retail China Mengniu Dairy + Consumer Staple China Minsheng Banking + Banking China Petroleum & Chemical Corp + Energy Dongfeng Motor Group +# Consumer Durables Guandong Investment +# Utilities Jiangxi Copper Co + Metals Lenovo Group + Technology Lonking Holdings +# Capital Goods PICC Property & Casualty + Insurance Shougang Fushan Resources +# Metals Tencent Holdings Ltd + Technology Weichai Power Co Ltd +# Consumer Durables COLOMBIA: 1.0% Ecopetrol Sa ADR Energy CZECH REPUBLIC: 1.2% Philip Morris CR AS + Consumer Staple EGYPT: 0.2% Commercial Intl Bank + Banking INDIA: 1.7% Doctor Reddy's Lab ADR +# Health Care Hdfc Bank Ltd ADR # Banking Infosys Tech ADR Technology INDONESIA: 5.6% Astra Argo Lestari + Consumer Staple Astra Intl Tbk Pt + Consumer Durables Bank Mandiri Tbk + Banking Gudang Garam Tbk Pt + Consumer Staple Indo Tambangraya + Metals United Tractors Ord + Capital Goods MALAYSIA: 1.7% Ammb Holdings Bhd + Banking Axiata Group Berhad + Communication MEXICO: 6.2% Alfa S A B -A Industrial America Movil Sab Communication Grupo Mexico Sab Metals Industrias Penoles Metals Mexichem Sab De Cv Chemicals Walmart De Mexico V Consumer Retail MOROCCO: 0.5% Attijariwafa Bank + Banking PERU: 0.3% Credicorp Ltd Financial Div. PHILIPPINES: 0.7% Philippines Long Distance+ Communication POLAND: 1.6% Kghm Polska Miedz SA + Metals Synthos SA + Chemicals RUSSIA: 7.6% Gazprom Neft Spons GDR + Energy Lukoil Oao Spons GDR + Energy Oao Gazprom GDR + Energy Oao Rosneft Oil GDR + Energy Sberbank Spons GDR + Banking Tatneft GDR + Energy SOUTH AFRICA: 11.5% ABSA Group Ltd + Banking African Rainbow Minerals + Metals Aspen Pharmacare + Health Care Gold Field Ltd + Metals MMI Holdings Ltd + Insurance Mr Price Group Ltd + Consumer Retail MTN Group Ltd + Communication Remgro Ltd + Industrial Sasol Ltd + Energy Tiger Brands + Consumer Staple Truworths International + Consumer Retail Vodacom Group + Communication Woolworths Holdings + Consumer Retail SOUTH KOREA: 16.0% Daelim Industrial Co + Building Dongbu Insurance Co + Insurance GS Holdings + Services Honam Petrochemical + Chemicals Hyundai Dept Store + Consumer Retail Hyundai Engineering + Building Hyundai Heavy Industry + Capital Goods Hyundai Marine & Fire + Insurance Hyundai Mipo Dockyard + Capital Goods Hyundai Motor Co + Consumer Durables Kia Motors Corporation + Consumer Durables KT&G Corp + Consumer Staple S1 Corporation + Technology Samsung Electronic GDR + Technology SK C&C Co Ltd + Services SK Innovation Co Ltd + Energy S-Oil Corp + Energy TAIWAN: 1.9% Cheng Shin Rubber + Consumer Durables Chinatrust Financial + Banking Chunghwa Telecom Ltd ADR # Communication THAILAND: 3.3% Adanced Info Service + Communication Bangkok Bank Foreign + Banking Charoen Pokphand Food + Consumer Staple PTT Explor & Prod + Energy TURKEY: 1.8% Akbank Tas + Banking Haci Omer Sabanci Hl + Industrial Koc Holdings + Industrial Turkiye Garanti Bank + Banking Total Common Stocks (Cost $24,508,529) PREFERRED STOCKS: 3.1% BRAZIL: 3.1% Banco Bradesco Pre Banking Banco Estado Rio Gra Banking Total Preferred Stocks (Cost $843,420) SHORT TERM OBLIGATIONS: 9.0% Principal Amount Northern Institutional Treasury Fund HELD AS COLLATERAL FOR SECURITIES LENDING Northern Institutional Liquid Asset Portfolio Total Short Term Obligations (Cost $2,671,763) Total Investments 103.6% (Cost $28,023,712) Other Assets, Less Liabilities: (3.6)% Total Net Assets: 100.0% # All or a portion of securities on loan at January 31, 2012. ADR – American Depository Receipt.GDR – Global Depository Receipt. +Fair Valued Security THOMAS WHITE INTERNATIONAL FUND Investment Portfolio January 31, 2012 Country Issue Industry Shares Value COMMON STOCKS: 94.6% AUSTRALIA: 4.2% Aust & NZ Banking Group + Banking Coca-Cola Amatil Ltd + Consumer Staple GPT Group + Financial Div. Metcash Ltd + Consumer Retail Suncorp Group + Services Telstra Corp + Communication BRAZIL: 1.9% Banco Do Brasil Sa Banking Brookfield Incorpora Building Cia Saneamento Basic Utilities CANADA: 10.8% Alimentation Couche Consumer Retail Bank Nova Scotia Banking Bank Of Montreal Banking BCE Inc Communication Bombardier B Aerospace Canadian National Railway Transportation CGI Group Inc Cl A Technology Eldorado Gold Corp Metals Husky Energy Inc Energy Intact Financial Cor Insurance Metro Inc -A # Consumer Retail New Gold Inc Metals Potash Corp Of Saskatchewan Chemicals Rogers Communication # Services Teck Resources Ltd-B Metals CHINA: 4.1% China Citic Bank Corp +# Banking China Petroleum & Chemical Corp + Energy China Telecom Corp + Communication Dongfeng Motor Group +# Consumer Durables Lenovo Group + Technology Picc Property & Casualty + Insurance CZECH REPUBLIC: 0.5% Philip Morris CR As + Consumer Staple DENMARK: 1.3% H Lundbeck A/S + Health Care Topdanmark A/S + Insurance FINLAND: 1.9% Pohjola Bank Plc +# Banking Sampo A Ord +# Insurance FRANCE: 4.3% BIC + Consumer Staple BNP Paribas + Banking Christian Dior + Consumer Retail Michelin (Cgde)-B + Consumer Durables Sanofi-Aventis + Health Care Sodexho +# Services GERMANY: 5.2% BASF + Chemicals Beyersche Motoren Werks + Consumer Durables Hannover Rueckvers + Insurance Muenchener Rueckver + Insurance SAP Ag + Technology Siemens Ag + Industrial HONG KONG: 2.8% Cheung Kong + Financial Div. Jardine Strategic + Industrial INDONESIA: 2.1% Bank Mandiri Tbk + Banking Gudang Garam Tbk Pt + Consumer Staple Indo Tambangraya + Metals United Tractors Ord + Capital Goods ISRAEL: 0.2% Delek Group Ltd + Financial Div. JAPAN: 11.5% Asahi Group Holdings + Consumer Staple Brother Industries + Technology Canon +# Technology Coca-Cola West Co + Consumer Staple Dainippon Sumitomo Pharma + Health Care Daito Trust Construction + Building Eisai Co + Health Care Itochu Corp + Industrial JGC Corp + Building Kyocera Corp + Technology NTT + Communication Osaka Gas Co Ltd + Utilities Softbank Corp + Communication Sumitomo Corp + Industrial Suzuken Co Ltd + Health Care Taisei Corp + Building Yamada Denki Co Ltd + Consumer Retail MALAYSIA: 1.0% Axiata Group Berhad + Communication RHB Capital Bhd + Banking MEXICO: 2.9% America Movil Sab Communication Grupo Mexico Sab Metals Industrias Penoles Metals NETHERLANDS: 1.7% Unilever Nv-Cva + Consumer Staple NORWAY: 2.2% Seadrill Ltd +# Energy Statoil Asa + Energy RUSSIA: 3.1% Gazprom Neft Spons GDR + Energy Lukoil Oao Spons GDR + Energy Oao Gazprom GDR + Energy Oao Rosneft Oil GDR + Energy Tatneft GDR + Energy SINGAPORE: 3.6% Golden Agri Resource + Consumer Staple Jardine Cycle & Carriage + Consumer Durables Singapore Telecom + Communication United Overseas Bank + Banking SOUTH AFRICA: 4.0% Aspen Pharmacare + Health Care Gold Field Ltd + Metals Imperial Holdings Lt + Services MTN Group Ltd + Communication Remgro Ltd + Industrial Sasol Ltd + Energy Tiger Brands + Consumer Staple Woolworths Holdings + Consumer Retail SOUTH KOREA: 4.8% Daewoo Shipbuilding + Capital Goods GS Holdings + Services Hyundai Marine & Fire + Insurance Hyundai Motor Co + Consumer Durables Kia Motors Corporations + Consumer Durables Samsung Electronics + Technology SK Holdings + Energy SK Innovation Co Ltd + Energy SWITZERLAND: 1.5% Novartis + Health Care TAIWAN: 0.3% Pou Chen + Consumer Retail THAILAND: 0.8% Adanced Info Service + Communication Bangkok Bank Public + Banking TURKEY: 0.6% Haci Omer Sabanci Holdings + Industrial Koc Holdings + Industrial UNITED KINGDOM: 15.2% Astrazeneca Plc + Health Care BHP Billiton Plc + Metals BP Plc + Energy British American Tobacco + Consumer Staple G4S Plc +# Services HSBC Holdings Plc + Banking Imperial Tobacco + Consumer Staple National Grid Plc + Utilities Pearson + Services Rio Tinto Plc ADR # Metals Schroders Plc + Financial Div. Standard Chartered + Banking Tate & Lyle Plc + Consumer Staple Vedanta Resources Plc + Metals Vodafone Group Plc + Communication WH Smith Plc +# Consumer Retail Whitbread Plc + Services William Hill Plc + Services UNITED STATES: 2.1% Ace Ltd # Insurance Philip Morris Intl Consumer Staple Total Common Stocks (Cost $393,500,971) PREFERRED STOCKS: 3.8% BRAZIL: 3.8% Banco Bradesco Pre Banking Cia De Bebidas Das A Consumer Staple Cia Vale Do Rio Doce Metals Petroleo Brasileir Energy Total Preferred Stocks (Cost $14,813,000) SHORT TERM OBLIGATIONS: 7.5% Principal Amount The Northern Trust Company Eurodollar Time Deposit0.00%, due 02/01/11 HELD AS COLLATERAL FOR SECURITIES LENDING Northern Institutional Liquid Asset Portfolio Total Short Term Obligations (Cost $32,545,937) Total Investments 105.4% (Cost $440,859,907) Other Assets, Less Liabilities: (5.4)% Total Net Assets: 100.0% # All or a portion of securities on loan at January 31, 2012. ADR – American Depository Receipt.GDR – Global Depository Receipt. +Fair Valued Security Item 2. Controls and Procedures. (a) Based on an evaluation of Registrant's Disclosure Controls and Procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940) (the “Disclosure Controls”), as of a date within 90 days prior to the filing date (the “Filing Date”) of this Form N-Q (the “Report”), the Registrant's principal executive officer and principal financial officer have concluded that the Disclosure Controls are effectively designed to ensure that information required to be disclosed by the Registrant in the Report is recorded, processed, summarized and reported by the Filing Date, including ensuring that information required to be disclosed in the Report is accumulated and communicated to the Registrant's management, including the Registrant's principal executive officer and principal financial officer, as appropriate, to allow timely decisions regarding required disclosure. (b) There were no changes in the Registrant's internal control over financial reporting (as defined in Rule30a-3(d) under the Investment Company Act of 1940) that occurred during the Registrant's last fiscal quarter that has materially affected, or is reasonably likely to materially affect, the registrant's internal control over financial reporting. Item 3. Exhibits. Filed as exhibits herewith are separate certifications for Registrant's principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under Investment Company Act of 1940. See Notes to Financial Statements SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. LORD ASSET MANAGEMENT TRUST By: /s/ Stathy M. White Stathy M. White President (Principal Executive Officer) Date:March 23, 2012 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Stathy M. White Stathy M. White President (Principal Executive Officer) Date:March 23, 2012 By: /s/ David M. Sullivan II David M. Sullivan II Treasurer (Principal Financial Officer) Date:March 23, 2012
